JÍREemaw, J.,
delivered the opinion of the court:
The judgment should have been arrested in this ease, or the indictment in second count have been quashed. The prisoner was convicted on this count for receiving stolen property. It charges simply the receiving the goods of another, without saying whose property had been stolen, nor excusing this by stating the owner to have been unknown. The ownership should be averred, unless it be, in fact, unknown, and then this fact be stated. Proof of *560receiving the stolen goods of any person in the county might have been introduced under this count. This cannot be allowed. -The judgment will be reversed and remanded for a new indictment.